Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 
Allowable Subject Matter
Claims 2 and 4  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 2 and 4 are allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim.  
 
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Claims 1, 3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over “Siacotos” et. al. US 20190044294 A1, and further in view of “Tu” et al., CN 204463809 U. 
Regarding claim 1, Siacotos teaches an optical controller socket (see figs. 1-14 and parag. 0003-0005, 0020, 0046) and with seal structure (see pa. 0091), comprising 
a socket body 10 with an opening at an inner hollow lower end (clearly shown in at least fig. 4 and 12, item shell 10 as “socket body”), the lower end opening of the socket body 10 is provided with an end cover (i.e., 26), and an upper side of the end cover 10 is fixedly installed with three “clamping pieces” disposed in the socket body 10 (clearly shown in at least fig. 12, noting that the “clamping pieces” of item 152 is identical to that of item 66 shown—see par. 0146--  figs. 2-3 with shown 3 “clamping pieces”  for electrical connections), an upper side of the socket body 10 is formed with plugholes respectively corresponding to three clamping pieces (clearly shown in at least fig. 12: note that the socket/shell 10 can have optionally two clamping piece structures one at bottom shown in fig. 1-3 and one at top shown in figs. 12, see pa. 0036).  
However, Siacotos does not teach a socket wrapping waterproof structure, in which an outer side of an upper end of the socket body is wrapped with a waterproof sealing structure.  Nonetheless, Siacoto states that socket has a structure that maintains seal (see pa. 0091).  Tu teaches a socket wrapping waterproof structure, in which an outer side of an upper end of the socket body is wrapped with a waterproof sealing structure (see figs. 1-2, item socket 2 with seal ring structure that is wrapped/sleeved on the socket body—same as that of the applicant—as follows:  

FIG. 1 is a signaling flowchart according to the utility model of one embodiment of the deep water pressure-resistant water acoustic transducer structure schematic diagram. As shown, this utility model deep water pressure-proof underwater acoustic transducer comprises cable 1, electrode output socket 2, a sealing ring 3, a housing 4, a backing layer 5, a piezoelectric ceramic plate 6, the sealing and filling layer 8, wires 9, 13, 14, 17, electrode output pin 10, wherein electrode output socket 2, electrode output pin 10 and a sealing ring 3 deep water pressure-resistant sealed contact device. Specifically, one surface of the piezoelectric ceramic sheet 6 and backing layer 5 are adhered, respectively leads out 13 from the piezoelectric ceramic sheet 6 on the lower surface 14 and electrode output pin 10 is connected with one end of the piezoelectric ceramic sheet 6. the whole adhesive backing layer 5 is adhered to the housing 4, and the lead 17 and the electrode output pin 10 connected with the electrode output pin 10 assembled to the electrode output socket 2, bonded by insulating glue sealing, is sleeved with the sealing ring 3 to fit into a deep water pressure sealing contact device; deep water pressure-proof sealing contact device on two ends of electrode output pin 10 (covered in the cable 1) and wires 13, 14, 17 are connected with leads 9, respectively. wherein one end of a pin 10 for connecting the lead with the lead shielding mesh 12, backing layer 5 and shell 4, and backing layer 5 is sealed by the sealing glue sealing contact device with deep water pressure-proof, no cavity, the transducer cavity is sealed by sealing filling layer 8, comprising a front cavity and a cable head cavity.
Thus it would have been obvious to an ordinary artisan skilled in the art when the invention (detail description, abstract) 
	Thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify Siacotos’s socket by wrapping/sleeving the socket body by that of the waterproof sealing sleeve taught by Siacota to easily protect the socket against water leak, moisture and contaminants.  

The statements advanced in rejection of claim 1, above, as to the applicability and disclosure of  the combined references and the motivation are incorporated herein in rejection of the following claims as follows:  
Noting that all claims are interpreted under broades reasonable interpretation and in the light of the applicant’s disclosure. 
	3. The optical controller socket with wrapping waterproof structure of claim 1, wherein an upper side of the end cover is fixedly provided with a mounting seat, and an outer side of the mounting seat is provided with three mounting grooves for inserting and installing the clamping pieces (shown in at least figs. 4 and 2-3, pa. 0091, 0146, which has similar structure shown with grooves in figs. 12d,   the right-side figure).  
With regard to claims 5 and 8, “ wherein an outer thread is provided on the outer side of the upper end of the socket body” and “wherein several threading holes are formed on the end cover” Siacotos states that the socket assembly attaches various supporting members. Thus it would have been obvious to  person of ordinary skill in the art at the ime of invention to use such threads in such manner as claimed the motivation is to install such assembly in street light and posts  such as stand-offs to the holder and assembly threads that are used in installing to street light and street light luminaire (pa. 0102).   
6. The optical controller socket with wrapping waterproof structure of claim 1, wherein a “sealing gasket” is provided between the end cover and the socket 6body 
(shown in at least figs. 4 and 2-3, pa. 0091, 0146).  
7. The optical controller socket with wrapping waterproof structure of claim 1, wherein the plughole is fan-shaped in appearance (the shape more clearly shown in at least fig. 12c and 13b). 
 
Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
US 20100128478 A1
US 20160261079 A1
US 20150177467 A1
US 20100159713 A1
US 20190044294 A1
US 20100231131 A1
US 20130301274 A1
US 20140199863 A1
JP 2006337637 A
US 20160259135 A1
US 10153581 B2
US 9907616 B1
US 10520685 B2
CN 204463809 U
CN 102713408 A
WO 2013013261 A1
US 20120129405 A1
US 20190390528 A1
US 20140120764 A1
US 20100090680 A1
US 20200083635 A1
US 20170085024 A1
US 20120184132 A1
US 4336427 A
US 7956496 B1
US 9054464 B1
CN 102544847 A

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEH C KIANNI/               Primary Examiner, Art Unit 2883